DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 08/24/2022 have been considered but are moot in view of a new ground of rejections.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 2: scene evaluation module, procedure compliance assessment module, and procedure assistance module,
Claim 3: procedure compliance assessment module, and procedure assistance module (claim 3 further cites a structure of the scene evaluation module to perform the function (including an audio signature detection component). Thus, the scene evaluation module is no longer under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in this claim.),
Claim 4: procedure compliance assessment module, and procedure assistance module (claim 4 further cites a structure of the scene evaluation module to perform the function (including a video recognition component). Thus, the scene evaluation module is no longer under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in this claim),
Claim 5: procedure compliance assessment module, procedure assistance module, and artificial intelligence module, (claim 5 further cites a structure of the procedure assistance module to perform the function (including an artificial intelligence module). Thus, the scene evaluation module is no longer under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in this claim),
Claim 6: procedure compliance assessment module and procedure assistance module, (claim 6 further cites a structure of the artificial intelligence module to perform the function (being a deep learning neural network). Thus, the artificial intelligence module is no longer under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in this claim),
Claim 7: scene evaluation module, procedure compliance assessment module, communication module, and a medical equipment positioning and navigation module, (claim 7 further cites a structure of the procedure assistance module to perform the function (including a communication module). Thus, the procedure assistance module is no longer under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in this claim),
Claim 8: scene evaluation module, procedure compliance assessment module, communication module, (claim 8 further cites a structure of the procedure assistance module to perform the function (including a communication module). Thus, the procedure assistance module is no longer under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph in this claim).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon reviewing of the specification of current application, Examiner finds structure of each of the modules at least as a computer executing corresponding program code (see [0057] and [0059]).
 If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aguirre-Valencia (US 2016/0381256 A1 – hereinafter Aguirre-Valencia) and Kostrzewski et al. (US 2015/0100066 A1 – hereinafter Kostrzewski).
Regarding claim 2, Aguirre-Valencia discloses a medical procedure tracking and assistance system (Fig. 1; [0013] – a computer system executing instructions), said system comprising: one or more video cameras, one or more acoustic sensors or one or more medical device interfaces for acquiring video, audio or medical device feeds from a medical treatment setting ([0180] – at least one or more medical device interfaces for acquiring video or medical device feeds, e.g. acquiring generated stereoscopic images and/or positioning information); a scene evaluation module for detecting scene related features in the video, audio or medical device feeds from the medical treatment setting ([0170]; [0180] – a scene evaluation module for detecting positions of landmarks or patient’s anatomical features with respective to positions of surgical tools); a procedure compliance assessment module for comparing one or more of the scene related features detected and reported by said scene evaluation module to a list of expected actions or equipment usages associated with the procedure being performed in the treatment setting ([0170]; [0180] – comparing the detection to a series of tasks or operations defined in a surgical plan as further described at least at [0169]), and registering divergences between one or more of the detected scene features and, one or more of the actions or equipment usages associated with the procedure being performed in the treatment setting ([0170]-[0171]; [0180] – registering deviation from the predefined surgical plan in revised 3D stereoscopic images); a procedure assistance module for providing procedure related action recommendations or instructions from within the list of expected actions or equipment usages, wherein one or more action recommendations or instructions are provided - upon said procedure compliance assessment module finding a divergence between one or more of the detected scene features and, one or more of the actions or equipment usages associated with the procedure being performed ([0170] – providing instructions how to correct the deviation so that the surgical procedure follows the predefined surgical plan).
Aguirre-Valencia does not disclose providing the one or more recommendations or instructions includes transmitting instructions to a computerized medical equipment provisioning device associated with medical equipment relating to the one or more recommendations.
Kostrzewski discloses providing one or more recommendations or instructions includes transmitting instructions to a computerized medical equipment provisioning device associated with medical equipment relating to the one or more recommendations ([0029] – transmitting instructions to a robot arm associated with a surgical tool to move it to a recommended position).
One of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kostrzewski into the system taught by Aguirre-Valencia to provide assistance to the surgeons quickly and precisely.
Regarding claim 4, Aguirre-Valencia also discloses said scene evaluation module includes a video recognition component and said procedure compliance assessment module correlates detected medical staff members participating in the procedure, and their orientation within the treatment setting, with a certain step of the procedure associated with specific actions or specific medical equipment usage ([0170] – correlating information that specifies the surgeon's actions or location in patient's anatomy, including dynamic tracking of the surgeon and/or one or more of the surgeon's surgical tools using: a local positioning system that tracks the position of one or more surgical tools in the patient, such as relative to one or more anatomical landmarks in the patient, image processing of images acquired in the operating room, etc.).
Regarding claim 5, Aguirre-Valencia also discloses said procedure assistance module includes an artificial intelligence module for shepherding medical staff through the medical procedure, by selecting the procedure related action recommendations or instructions to be provided and the order by which to provide them ([0008]; [0170] – providing instructions how to correct the deviation so that the surgical procedure follows the predefined surgical plan).
Claim 10 is rejected for the same reason as discussed in claim 2 above.
Claim 12 is rejected for the same reason as discussed in claim 4 above.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aguirre-Valencia and Kostrzewski as applied to claims 2, 4-5, 10 and 12 above, and further in view of Cagle et al. (US  2018/0168755 A1 – hereinafter Cagle).
Regarding claim 3, see the teachings of Aguirre-Valencia as discussed in claim 2 above. However, Aguirre-Valencia does not disclose said scene evaluation module includes an audio signature detection component and said procedure compliance assessment module correlates detected sounds within the treatment setting with a certain step of the procedure associated with specific actions or specific medical equipment usage.
Cagle discloses a scene evaluation module includes an audio signature detection component and a procedure compliance assessment module correlates detected sounds within a treatment setting with a certain step of a procedure associated with specific actions or specific medical equipment usage ([0035] – capturing speeches during a medical operation, correlating the captured speeches with stored keywords in a database with a certain step of a procedure associated with specific actions or specific medical equipment usage by moving tools to correct positions etc.).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Cagle into the system taught by Aguirre-Valencia to supplement recognizing of what occurs and how surgical procedure progresses with audio recognition besides position sensors and image analysis.
Claim 11 is rejected for the same reason as discussed in claim 3 above.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aguirre-Valencia as applied to claims 2, 4-5, 10, and 12 above, and further in view of Liao et al. (US  2017/0337682 A1 – hereinafter Liao).
Regarding claim 6, see the teachings of Aguirre-Valencia as discussed in claim 2 above. However, Aguirre-Valencia does not disclose said artificial intelligence module is a deep learning neural network model trained by supervised-learning, wherein the training data for the model includes sets of audio, video or medical-device procedure setting inputs and their corresponding, verified, action recommendations or instructions outputs.
Liao discloses an artificial intelligence module is a deep learning neural network model trained by supervised-learning, wherein training data for the model includes sets of audio, video or medical-device procedure setting inputs and their corresponding, verified, action recommendations or instructions outputs ([0040]-[0044]; Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Liao into the system taught by Aguirre-Valencia to achieve better recognition results as more data are used for training (Liao: [0005]).
Regarding claim 13, Aguirre-Valencia also discloses shepherding medical staff through the medical procedure, by selecting the procedure related action recommendations or instructions to be provided and the order by which to provide them based on outputs from a model ([0008]; [0170] – providing instructions how to correct the deviation so that the surgical procedure follows the predefined surgical plan).
However, Aguirre-Valencia does not disclose the model as a deep learning neural network model, which is trained with training data including sets of audio, video or medical-device procedure setting inputs and their corresponding, verified, action recommendations or instructions outputs.
Liao discloses training a deep learning neural network model with training data for the model including sets of audio, video or medical-device procedure setting inputs and their corresponding, verified, action recommendations or instructions outputs ([0040]-[0044]; Fig. 2).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Liao into the method taught by Aguirre-Valencia to achieve better recognition results as more data are used for training (Liao: [0005]).
Allowable Subject Matter
Claims 7-8 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484